 414DECISIONS OF NATIONAL LABOR RELATIONS BOARDthese objections.Accordingly, we adopt the findings and recom-mendations of the Regional Director and overrule these objections.The Regional Director, however, included in his report certainfindings and recommendations with respect to a fourth objectionraised by the Petitioner on November 17, 1952, after the period forfiling objections had closed.The Regional Director found that thefourth objection raised substantial and material issues with respectto the conduct of the election and recommended that the election beset aside.Thereafter, on January 30, 1953, the Employer filed exceptionsto the Regional Director's report, alleging,inter alia,that the fourthobjection of the Petitioner was not timely presented.We agree, andfind, therefore, that the fourth objection was not properly withinthe scope of the Regional Director's investigation and report.'We make no findings on the merits of this objection.Accordingly,the Employer's exceptions to the fourth objection are hereby sustained.As the Petitioner failed to secure a majority of the valid ballotscast,we shall certify the results of the election.Certification of Results of ElectionIT IS HEREBY CERTIFIED that a majority of the valid ballots has notbeen cast for Retail Clerks Union, Local 1682, Retail Clerks Inter-national Association, AFL, and that the said labor organization isnot the exclusive representative of the employees of the Employerin the unit heretofore found by the Board to be appropriate, withinthe meaning of Section 9 (a) of the National Labor Relations Act.8 Safety Motor Transit Corporation, 83NLRB 892.MOSS PLANINGMILL Co.andINTERNATIONALWOODWORKERS OFAMERICA, CIO.Case.No. 11-CA-308 (formerly 34-CA 308).March 10, 1953Decision and OrderOn April 29, 1952, Trial Examiner Stephen S. Bean issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices in violation of Section 8 (a) (1) and (3) of the LaborManagement Relations Act, as amended, and recommending that theRespondent cease and desist therefrom and take certain affirmativeaction, as set forth in the copy of the Intermediate Report attachedhereto.The Trial Examiner also found that the Respondent had notengaged in certain other unfair labor practices in violation of Section103 NLRB No. 61. MOSSPLANING MILL CO.4158 (a) (1) and (3) of the Act and recommendeddismissalof thoseportions of the complaint herein alleging that the Respondent dis-criminatorily imposed more onerous work upon Roy E. Fulcher'and Lee A. Wynne and discriminatorily denied Fulcher regular em-ployment.Thereafter, the Respondent and the General Counsel filedexceptions to the Intermediate Report and supporting briefs.TheRespondent's request for oral argument is hereby denied, as the rec-ord, including the exceptions and briefs, adequately presents the is-sues and the positions of the parties.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman Herzog and Members Murdock andPeterson].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed 2The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthis case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner, with the following additions,modifications, and corrections.31.On December 31, 1952, the Board issued an Order incorporatingas part of the record herein the Respondent's written admission thatit annually ships products valued at more than $25,000 directly topoints outside the State of North Carolina.Upon the basis of thisadmission and other record facts, we agree with the Trial Examinerthat the Respondent is engaged in commerce within themeaning ofthe Act,4 and find that it will effectuate the policies of the Act toassertjurisdiction in this case.2.The complaint alleges that the Respondent discriminatedagainstRoy E. Fulcher forreasonsrelated to his union activity in these re-spects: (1) By denying Fulcher regular daily employment; (2) byincreasing and making moreoneroushisworkload; and (3) by'Also referredto as ErsualFulcher by the TrialExaminerin the IntermediateReport.s The Respondent excepts tothe portionof theIntermediate Report setting forth eventswhich occurred more than6 months priorto thefiling of the charge herein and assertsthat the TrialExaminer improperly relied upon these events.Inasmuch as such eventswere presented by the TrialExamineronlyas background material and were not thesubject ofany findingof violation of the Act bythe Respondent,we reject the Respondent'scontention.El Mundo, Inc,92 NLRB 724.8 At one pointin the Intermediate Report,the Trial Examiner stated that the Respond-ent did not independently violate Section 8 (a) (1) of the Act within 6 months prior tothe filing and service of the charge herein.Elsewhere in the Intermediate Report, theTrial Examiner setsforthand finds several independent violations of this section of theAct.It is apparent thatthe prior statement was an inadvertent error.*We hereby correctthe misstatement of fact appearing in the Intermediate Report thatthe Respondent causes a substantial amount of raw materials,goods, and supplies to bepurchased,transported,and delivered in interstate commerce to its North Carolina plants.In the light of our above commerce finding, this misstatement has no effect upon theultimate conclusions herein. 416DECISIONS OF NATIONAL LABOR RELATIONS BOARDeventually discharging him on or about May 21, 1951. The TrialExaminer dismissed the first two allegations and sustained the third.For thereasonshereinafter given, we sustain both the first and thirdof these allegations.The record facts, which are fully detailed in the Intermediate Re-port, show that the Respondent has had an impressive history ofopenly expressed animosity toward unions and union activity by itsemployees.This animosity was specifically manifested againstFulcher on various occasions following its discovery of his unionactivity at or about the time of the Board representation election onSeptember 15, 1950.On one such occasion, the Respondent's secre-tary-treasurer,Thompson D. Litchfield, told Fulcher that otheremployees of the Respondent would be given work in a new companyin which Litchfield expected to have a personal financial interest.On another occasion, Litchfield attempted to coerce Fulcher intoleaving the Respondent's employ by offering to sign an unemploymentcompensation application for Fulcher if the latter would agree tostop working for the Respondent.At still another time, Litchfieldwent to the extent of assaulting Fulcher by pushing him bodily fromhis office after Litchfield had summoned Fulcher to explain why thelatter had obtained the charging Union's help in processing hisgrievance for reimbursement of a medical bill he incurred as theresult of an industrial injury.The General Counsel contends that, in addition to the foregoingmanifestations of hostility, the Respondent assigned Fulcher fewerthan his normal number of hours of work after discovering he wasengaged in union activity.To support this claim, the General Counselplaced in the record a statistical analysis showing by percentages(1) the number of hours Fulcher worked in relation to his full poten-tial workweek during the 4 months preceding the date the Respondentdiscovered his union activity and during the following 8-month periodup to the date of his discharge; and (2) the hours worked by Fulcherand the hours worked by the Respondent's other regular employeesfor the same relevant periods of time.As the Trial Examiner found,the analysis shows that Fulcher worked more hours per week in the4-month period preceding the election of September 15, 1950, thanhe did thereafter, and that Fulcher worked fewer hours in the periodfollowing this date than did the average of all the other regularemployees.Nevertheless, the Trial Examiner was not persuaded thatthe decrease in Fulcher's hours of work was attributable to the Re-spondent's failure to assign work to Fulcher on a nondiscriminatorybasis.In refusing to accord the statistics controlling weight, theTrial Examiner stated that they failed to (1) include the hours workedby part-time employees; (2) take into account Fulcher's voluntary MOSSPLANING MILL CO.417absences from work; and (3) show that during periods of inclementweather the Respondent temporarily suspended the blocksettingoperation at which Fulcher was normally employed.The record shows, however, that Fulcher was a regular full-timeemployee before the election, and that inclusion of part-time workersin the statistical analysis would have been statistically impractical andmisleading.The exclusion of the part-time workers' records wastherefore proper.The record also shows that neither Fulcher's volun-tary absences nor the Respondent's suspension of blocksetting opera-tions during inclement weather could have constituted material factorsto explain the difference in the number of hours Fulcher worked.Thisis so in view of the fact that Fulcher had voluntarily absented himselffrom work before the election as well as afterwards, and the fact thatbefore the election the Respondent had assigned Fulcher to other workwhen blocksetting work was suspended.Furthermore, there is noevidence in the record showing that Fulcher, after September 15, 1950,had been voluntarily absent from work more frequently, or that eco-nomic necessity had required the Respondent to discontinue its prac-tice of assigning him to work other than blocksetting because of badweather conditions.In the light of these facts we believe, unlike the Trial Examiner, thatthe General Counsel's statistical compilation constitutes persuasiveevidence that the decrease in the number of hours Fulcher workedfollowing the election reflected the Respondent's purposeful handlingof work assignments, rather than a mere coincidence.Accordingly,we find that the Respondent's denial of regular work to Fulcher afterthe election was motivated by its displeasure with his activities onbehalf of the Union. Inasmuch as the charge in this case was filedand served on May 28, 1951, we shall, in accordance with Section 10 (b)of the Act, limit our unfair labor practice finding in this respect to theperiod from November 28, 1950, to the date Fulcher was discharged.As the Intermediate Report shows, the Respondent also dischargedFulcher on or about May 21, 1951, under the circumstances there setforth.The Respondent assigned various reasons for the dischargewhich the Trial Examiner rejected. In so doing, the Trial Examinermade the following subsidiary findings which we do not adopt: (1)"that the blocks could be set when the log was released from the sawas quickly from the ground where the dial on the carriage could beseen, as from a position on the carriage itself"; and (2) that relative toan incident occurring on May 17, 1951, "There is no showing that anydelay was involved in his [Fulcher's] returning through the bunk-house rather than along its side."However, our refusal to adoptthese findings does not affect our agreement with the Trial Examiner'sultimate conclusion that Fulcher's asserted shortcomings did not con- 418DECISIONS OF NATIONAL LABOR RELATIONS BOARDstitute the real motive for the Respondent's discharge action; ratherwe find they were used as a pretext to cloak the Respondent's dis-ci iminatory purpose of ridding itself of an active union leader.Wetherefore conclude that the Respondent further violated Section8 (a) (1) and (3) of the Act by discharging Fulcher.53.We agree with the Trial Examiner that the Respondent violatedSection 8 (a) (3) and (1) of the Act in discharging Wynne because ofhis union and concerted activity in prosecuting his wage claim againstit under the wage and hour law.The Respondent denies that Wynne's discharge was motivated byantiunion considerations.It contends that not only was it unawarethat the Union participated in prosecuting Wynne's wage claim, butalso that the cause of his discharge was simply his refusal to settlehis claim for a lesser sum than that found to be due him by the wageand hour law investigators 6We find no merit in this contention.As discussed in the Intermediate Report, Wynne and Speare, bothmembers of the Union, enlisted the assistance of the Union to processtheir wage claims against the Respondent.Accordingly, the Unionpresented their wage claims to the wage and hour office, whichaction resulted in a determination that Wynne and Speare were en-titled to certain specified sums.Plainly,Wynne's and Speare'sresort to the Union for assistance was a form of union activity relat-ing directly to their wages and working conditions, which Section 7of the Act protects.'That the Respondent knew of the Union's par-ticipation in this matter and resented it is revealed by the remarkof the Respondent's secretary-treasurer, Litchfield, in Wynne's pres-ence the day before the latter's discharge, that "This damned Unioncaused us to pay all this back pay."In view of these facts, the Respondent's admission that Wynne'sdischarge stemmed from the wage dispute, and its open hostilityto the Union, we find that Wynne's discharge was in reprisal for hisunion activity which was responsible for the Respondent's liabilityunder the wage and hour law. This conduct was clearly discrim-inatory within the meaning of Section 8 (a) (3) of the Act and inter-fered with, restrained, and coerced employees in the exercise of theirrights within the meaning of Section 8 (a) (1) of the Act.Moreover, even were we to assume, contrary to the fact, that theRespondent was unaware that the Union processed the wage claims,S. S. Coachman and Sons,Inc.,99 NLRB 670.The Respondent also contends that the Trial Examiner was required to dismiss theportions of the complaint relating to the discharges of Fulcher and Wynne,because thebargaining contract between the Respondent and the charging Union provides for an exclu-sive procedure for handling alleged wrongful discharges.We reject this contentionbecause Section 10 (a) of the Act, as amended,expressly provides that the Board's powerto prevent unfair labor practices"shall not be affected by any other means of adjustmentor prevention that has been or may be established by agreement, law, or otherwise."rCf.Spandsco Oil & Royalty Company, 42NLRB 942. MOSS PLANING MILL CO.419we would nevertheless find that Wynne's discharge violated at leastSection 8 (a) (1) of the Act.As indicated above,Wynneand Speareacted in concert for their mutual aid and protection in prosecutingtheir wage claims under the wage and hour law." The right toengage in such concerted conduct, whether or not associated witha particular labor organization, is guaranteed by Section 7 of theAct.Just as an employer is prohibited by the Act from penalizingemployees who, in the exercise of their rights, present demands relat-ing to their wages and working conditions, so is the employer pro-hibited from punishing them for refusing to reduce their demands.Therefore, by discharging Wynne for the asserted reason that he re-fused to accept a lesser sum than that which the wage and hour officefound to be due him, the Respondent violated his statutory rightswithin the meaning of Section 8 (a) (1) of the Act.Whether or not Wynne's discharge constituted a violation of Sec-tion 8 (a) (1) or Section 8 (a) (3), we find that the same remedyprescribed in our Decision and Order is necessary to effectuate thepolicies of the Act.The RemedyAs recommended by the Trial Examiner, we shall order theRespondent to offer reinstatement to Fulcher and Wynne and tomake them whole for any loss of pay they may have suffered byreason of the Respondent's discrimination against them. In the caseof Fulcher, he shall be reimbursed not only for the loss of pay sus-tained by him as a result of his discriminatory discharge but also forthe loss of pay he sustained as a result of the discrimination practicedagainst him with respect to work assignments from November 28,1950, to the date of his discharge.Normally, the Board has excluded from the computation of back paydue a discriminatorily discharged employee the period of time whenhe was physically unable to work.However, as Wynne's incapacityto work for at least a portion of the period following his dischargewas caused by the injury inflicted upon him by the Respondent, weshall not abate back pay for such period.There is some testimonyin the record by the doctor who treated Wynne for his injury thathe was capable of performing his work as a fireman on May 18, 1951.This testimony shall be considered in the compliance stage of ourproceedings in determining what efforts Wynne made to secure otheremployment from May 18, 1951, to the date of the Respondent's offerof reinstatement.Except as modified herein, the amount of back pay shall be com-puted in the manner prescribed in the Intermediate Report.8Spandsco OilcCRoyalty Company, supra;cf.The Ohio Oil Company,92 NLRB 1597. 420DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn view of the nature of Wynne's injury and the real probabilitythat he may suffer an incapacitating recurrence thereof, we expresslyreserve the right to modify the back-pay and reinstatement provisionsof our Order herein, if required by a future change in Wynne's phys-ical condition, and to make such supplements to the Order as maytherefore become necessary.9OrderUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Moss PlaningMill Co., Washington, North Carolina, its officers, agents, successors,and assigns, shall:1.Cease and desist from :(a)Discouraging membership in InternationalWoodworkers ofAmerica, CIO, or in any other labor organization of its employees, bydischarging or refusing to reinstate any of its employees, or by deny-ing them regular work assignments, or by discriminating against themin any other manner in regard to their hire or tenure of employmentor any term or condition of employment, because of their participa-tion in union or concerted activities.(b) Assaulting or otherwise injuring its employees, refusing to en-dorse their applications for unemployment insurance, or threateningnot to employ them, because of their union or concerted activities.(c) In any other manner interfering with, restraining, or coercingits employees in their right to engage in, or to refrain from engagingin, any or all activities guaranteed to them by Section 7 of the Act,except to the extent that such right may be affected by an agreementrequiring membership in a labor organization as a condition of em-ployment, as authorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act:(a) Offer to Roy E. Fulcher and Lee A. Wynne immediate and fullreinstatement to their former or substantially equivalent positions,without prejudice to their seniority or other rights and privileges.(b)Make whole Roy E. Fulcher and Lee A. Wynne for any loss ofpay they may have suffered by reason of the Respondent's discrimina-tion against them in the manner provided in the remedy section of theIntermediate Report, as modified in the Board's Decision.(c)Upon request, make available to the Board or its agents, forexamination or copying, all payroll records, social-security paymentrecords, timecards, personnel records and reports, and all other9 Atlantic Metallic Casket Company,91 NLRB 1225. MOSS PLANING MILL CO.421records necessary to analyze the amounts of back pay due and therights of reinstatement under thetermsof this Order.(d)Post at its plant and office in Washington, North Carolina,copies of the notice attached heretoas anappendix.10Copies of suchnotice, to be furnished by the Regional Director for the EleventhRegion, shall, after being duly signed by the Respondent's representa-tive, be posted by the Respondent immediately upon receipt thereofand be maintained by it for sixty (60) consecutive days thereafterin conspicuous places, including all places where notices to employeesare customarily posted.Reasonablesteps shall be taken by theRespondent to insure that said notices are not altered, defaced, orcovered by any other material.(e)Notify the Regional Director for the Eleventh Region in writ-ing, within ten (10) days from the date of the Order, as to what stepsthe Respondent has taken to comply herewith.IT ISFURTHER ORDEREDthat the complaint,insofar asit alleges viola-tion of the Act by the Respondent prior to November 28, 1950, and thatthe Respondent increased and made more onerous the workload of RoyE. Fulcher and Lee A. Wynne, be, and it hereby is, dismissed.10 In the event this Order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words "Pursuant to a Decision and Order"the words"Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order."AppendixNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NOT discourage membership in INTERNATIONAL WOOD-WORKERS OF AMERICA, CIO, or in any other labor organization ofour employees, by discharging or refusing to reinstate them, orby denying them regular work assignments, or by discriminatingagainst them in any other manner in regard to their hire or tenureof employment or any term or condition of employment becauseof their participation in union or concerted activities.WE WILL NOT assault or otherwise injure our employees, orrefuse to endorse their applications for unemployment insurance,or threaten not to employ them, because of their union or con-certed activities.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in their right to engage in, or to refrainfrom engaging in, any or all activities guaranteed to them by-257965-54-vol. 103-28 422DECISIONS OF NATIONAL LABOR RELATIONS BOARDSection 7 of the Act, except to the extent that such right may beaffected by an agreement requiring membership in a labor organi-zation as a condition of employment, as authorized in Section 8(a) (3) of the Act.WE WILL offer the employees named below immediate andfull reinstatement to their former or substantially equivalentpositions, without prejudice to any seniority or other rights andprivileges previously enjoyed, and we will make them whole forany loss of pay suffered as a result of our discrimination againstthem.Roy E. FulcherLee A. WynneAll our employees are free to become, remain, or to refrain frombecoming or remaining members of the above-named union or anyother labor organization, except to the extent that such right may beaffected by an agreement authorized by Section 8 (a) (3) of the Act.We will not discriminate in regard to hire or tenure of employment, orany term or condition of employment, against any employee becauseof membership in, or activity on behalf of, any such labor organization.MOSS PLANING MILL CO.,Employer.Date--------------------By----------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Intermediate ReportSTATEMENT OF THE CASEUpon a charge duly filed on May 23, 1951, by International Woodworkers ofAmerica, CIO, herein called the Union, the General Counsel of the National LaborRelations Board, by the Regional Director for the Fifth Region (Baltimore,Maryland), issued a complaint dated January 17,1952, alleging that Moss PlaningMill Co., herein called the Respondent, had engaged in and wasengaging inunfair labor practices affecting commerce within the meaning of Section 8 (a) (1)and (3) and Section 2 (6) and (7) of the National Labor Relations Act, asamended (61 Stat. 136), herein referred to as the Act.Copies of the complaint,the charge, and a notice of hearing were duly served upon Respondent and theUnion.With respect to the unfair labor practices, the complaint alleged in substancethat Respondent since about October 23, 1950, and continuously down to andincluding the date of the issuance of the complaint, interfered with, restrained,and coerced its employees in the exercise of the rights guaranteed in Section 7of the Act by urging, persuading, and coercing its employees by threats of reprisal,or force, or promise of benefit, to refrain from assisting or becoming or remain-ing members of the Union or engaging in or continuing to engage in concertedactivities for the purpose of collective bargaining or other mutual aid or pro- MOSS PLANING MILL CO.423tection ; by questioning its employees concerning their membership in, sympathies,and activities on behalf of the Union ; by threatening its employees with loss ofemployment should theyassist,become, orremain membersof the Unionor engagein or continue to engage in concerted activities for the purposes of collectivebargaining or other mutual aid or protection; and, by grievouslyinjuring andincapacitating Lee A. Wynne because he joinedor assistedthe Union or engaged inconcerted activities with other employees of Respondent for the purposes ofcollective bargaining or other mutual aid or protection.The complaint also alleged that from on or about October 1950, until on orabout May 21, 1951, Respondent interrupted the employment of Ersual Fulcherand denied him regular daily employment because he joined or assisted theUnion or engaged in concerted activities.The complaint further alleges that inviolation of Section 8 (a) (1) and (3) of the Act, on or about January 12, 1951,Respondent discharged Lee A. Wynne and on or about May 21, 1951, dischargedErsual Fulcher and has at all times since failed or refused to reinstate thembecause they joined or assisted the Union or engaged in concerted activities withother employees of Respondent for the purposes of collectivebargainingor othermutual aid or protection.The Respondent in its answer denies the commission of any of the unfair laborpractices alleged in the complaint.Pursuant to notice, a hearing was held at Washington, North Carolina, onFebruary 11, 12, 13, 14, and 15, 1952, before me, Stephen S. Bean, the duly desig-nated Trial Examiner.The General Counsel and Respondent were representedby counsel and the Union was represented by its assistant State director for theState of North Carolina.Full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence pertaining to the issues was accordedall parties.At the close of the General Counsel's case-in-chief, Respondent movedfor dismissal of the complaint.This motion was denied, leave having beengranted Respondent to renew its motion at the conclusion of the hearing.At thistime the motion to dismiss was renewed and was taken under advisement. Themotion is disposed of in accordance with findings contained in this report.Whenall counsel had rested, I granted an unopposed motion by the General Counselthat the pleadings be amended to conform to the evidence with respect to thespelling of names, dates, and places.General Counsel waived oralargument.Respondent's counsel argued thecase.Briefshave been received from theGeneral Counsel and Respondent and have been duly considered.Upon the entire record in the case and from my observation of the witnesses,I make the following :FINDINGS OF FACT 1I.THE BUSINESS OF THE RESPONDENTRespondent is and has been at all times material herein a corporation dulyorganized under and existing by virtue of the laws of the State of NorthCarolina, with its principal place ofbusinesslocated atWashington, NorthCarolina, and is now and has been continuously engaged in the manufacturing,processing, and sale of rough and dressed lumber in the State of North Caro-lina.Respondent in the course of its business operations causes and has con-1 In making the findings herein,Ihave considered and weighed the entire evidence ofthe 15 witnesses. It would needlessly burden this report to discuss all the testimony ondisputed points.Such part of the testimony and the 22 exhibits as may be in conflictwith these findings and is not specifically discussed hereinafter is either not credited or isconsidered insubstantial or immaterial. 424DECISIONSOF NATIONALLABOR RELATIONS BOARDtinuously caused a substantial amount of raw materials, goods, and suppliesused by it in the manufacturing of rough and dressed lumber to be purchased,transported, and delivered in interstate commerce from and through the Statesof the United States other than the State of North Carolina to its NorthCarolina plants.Respondent causes and has continuously caused a substantialamount of its finished products to be sold, transported, and delivered in inter-state commerce through and to the States of the United States other than theState of North Carolina from its North Carolina plants. Its annual volumeof raw materials purchased exceeds $50,000. Its finished products approxi-mate $75,000 in value annually, approximately 20 percent of which is sold anddelivered outside the State of North Carolina.The Respondent admits and I find that it has at all material times beenengaged in commerce within the meaning of the Act.II.THE LABOR ORGANIZATION INVOLVEDInternationalWoodworkers of America,CIO, is a labor organization withinthe meaning of Section 2 (5) ofthe Actand admits to membership employeesof Respondent.III.THE UNFAIR LABOR PRACTICESA. Background eventsThe events recounted under this subheading occurred more than 6 monthsprior to the service of the charge and do not constitutea basisfor findings ofany unfair labor practices.They are recited for the purpose of throwing lightuponthe genesisand significance of later incidents.In April 1950 Eli Jackson, assistant director for North Carolina of theorganizingcommittee for the Union, was assigned to the duty of initiating andcarryingon an organizationalcampaign among the employees of lumber millsinWashington, North Carolina, and vicinity.After several talks with theemployee sometimes called Ersual or Roy Ersual Fulcher, who had opposedthe unionization of Respondent's and other neighboring plants when an attempthad been made to organize their employees 2 years earlier, Jackson finallysucceeded in June 1950 in getting Fulcher to agree to serveas chairman of ageneral committee which ultimately succeededin organizingseveral plants in-cluding the Respondent's, where the Union prevailed at an election held onSeptember 15, 1950.Among others on this committee was another of Re-spondent's employees, Lee A.Wynne.The 8 (a) (3) allegations regardingFulcher and Wynne will be considered in a subsequent subheading of thisreport.Between April and September 15, 1950, public organizational meetings of theUnion were held in and around Washington, North Carolina, at churches, a unionhall, and private homes including Fulcher's.Thesemeetingswere publicizedby announcements made in churches, by radio broadcasts, and other means.Bruce E. Davis, assistant State director of the union organizing committee,afterwriting Respondent on August 10, 1950, requesting recognition for itsmaintenance and production employees, petitioned for an election on August 21,1950.At a conference on September 7, 1950, Respondent signed a stipulationfor a consent election.A collective-bargaining agreement was entered into onJanuary 1, 1951.Fulcher, an ordained minister, entered Respondent's employ in 1942 or 1943as a laborer; in 1947 or 1948 he was promoted to blocksetter. In May, June,and July, 1948, at the behest of Respondent's President Lane and Thompson D. MOSS PLANING MILL CO.425Litchfield,Respondent's secretary-treasurer, who offered him money and prom-ised him regular work at the time,Fulcher talked with fellow employees inopposition to the Union.Before the election of September 15, 1950, Litchfield,at whose home Fulcher occasionally worked as a gardener,told Fulcher thatfriendship would be broken if the Union came in,that he wanted him to voteagainst the Union and get the other employeesto voteagainst the Union and forthe Company.The day before the election, Litchfield asked Fulcher who hethought was going to win,which wayhe was goingto vote,and requested himto talk against the Union to his fellow employees.Wynne entered Respondent's employ January10, 1950,as a watchman andbecame a fireman on June 24, 1950. On September 14, 1950, Litchfield askedhim to do all he could for him at the election which was to be held on the follow-ing day, totalk tofellow employees and get them to vote against the Union ; healsotoldWynne he did not want a Union and that although Wynne had neverasked for any money,he would let him have some if he would vote againstthe Union and talk to "the boys."On the afternoon of September 15, 1950, about one-half hour before the electiontook place, Litchfield assembled all the employees of the plant and told themthey had always gotten along beautifully with Respondent, that they had beenloaned money, had been helped out of trouble, given Christmas bonuses andclothes, but that if the Union came in they would receive no more bonuses,clothes, loans, or help in getting out of trouble.Litchfield displayed a sampleballot and made a cross in ink in the box provided for voting for the Companyand told the assembled employees he wanted them to mark that box for theCompany.He also told them that a union-representation election had just beenheld at Cox's nearby lumber mill, that the Company had won, and that he wantedhis employees to be just as loyal to Respondent as Cox's employees had been totheir employer ; that if they were, they could get more favors but if the Unionwon the election, all favors they had been receiving before would be done awaywith.Litchfield further stated that the wanted the home addresses of all hisemployees, so that he could get them out of trouble,but that if the plant becameunionized, he would not do anything for them.He then took each employee'shome address.On the morning of September 18, 1950,Litchfield again calledtogether all the employees,stated that they had voted the Union in, remindedthem he had told them the preceding Friday that he was not going to do themany more favors in that eventuality and asserted that henceforth they couldcall upon the Union to get them out of trouble.He also said that he was nolonger going to make pay advances,give clothes,and pay bonuses;that theemployees could go to the Union to borrow money and that since the plant hadbecome unionized,he was going to be tough.He further said that thenceforthan armed watchman would patrol the plant after 5 p. in. and that he did notwant anyone to remain on the premises after that hour;that the Water's mill'ad burned down after it had become unionized and that his reason for putting-on an armed guard was that his employees had voted the Union in.On October 11, 1950, Fulcher was called into Litchfield's office after the Union'sState organizing committee's director and one of its international representa-tives had interceded in his behalf in connection with the payment of a medicalbill for treatment for an industrial injury he had sustained the preceding spring.Litchfield told him that the damn union was going to get into trouble, that itsofficials who wore fine clothes and drove good cars were not doing anything buttaking money he needed for his family. Thereupon Litchfield opened a drawerand turned over but did not remove a gun which was in the drawer. He thengrasped Fulcher's shoulders with both hands, turned him part way around, and 426DECISIONS OF NATIONAL LABOR RELATIONS BOARDtold him if he could keep him from getting a job and working anywhere, he would'do so.At noon Fulcher was informed that the plant had nothing for him to doand was again sent to Litchfield's office where the latter told him that the firsttime he was late or should not work as Litchfield wanted him to, he would befired.On the following day, he was called into the office a third time. Litchfieldstated that the employees had voted the Union in, that they had tried to betight, that he was going to be tight, cut off the logging labor and cut off somelaborers around the mill because the employees voted the Union in. On October24, 1950, at a period he was not being given work full time,' Fulcher, as shopsteward and member of the negotiating committee, asked permission to attenda negotiation meeting the following day.Litchfield denied this request on theground that to let Fulcher go would result in a shutdown of the plant, althoughRespondent had another employee who always set blocks when Fulcher was notthere.Another negotiation session was held on October 31, 1950.At this meet-ing Litchfield said that the sawyer was grumbling, wanted to have a hand setput on and set his own blocks, and do away with Fulcher. Litchfield pointed atFulcher and employee Julian Mackey, secretary of the Union and a member ofthe committee who was also present, and said that he was going to make achange, put in a trimming machine and do away with 20 or 30 people aroundthe mill and that they would probably be included. Out of a normal full 40-hourworkweek, Fulcher worked 28 hours during the week ending October 6, 36 hoursduring the week ending October 13, 20 hours during the week ending October 20,40 hours during the week ending October 27, and 20 hours during the week endingNovember 2. In November, Fulcher averaged 30% hours a week while the num-ber of hours worked per week by all other employees exclusive of those whoworked less than 50 hours during the month, but including at least 12 personsamong the approximately 70 employees whose time averaged from 42 to 50 hoursper week, was 38 hours.B. Interference,restraint,and coercionThe events and circumstances recounted under this subheading occurred within6 months of the service of the charge.Wynne is a thrifty individual possessing an unblemished record of good con-duct and presenting the appearance of a person of mild behavior.He had suf'fered the loss of his right leg many years ago.He was an active organizer andunion member. As a watchman,he had worked 70 hours a week and as a fire-man, he worked 42 hours a week.He was paid at the straight rate of 72 cents anhour. In his own behalf and in behalf of another employee,David Speare, whohad suffered the loss of an arm while in Respondent's employ, Wynne took upwith Fulcherand theUnion's State Director Davis at a union meeting on Octo-ber 11, 1950,the matter of their apparent underpayment under the Federalwage and hour law. As a result, Davis communicated withthe NorthCarolinadivision of the United States Department of Labor which instituted an investiga-tion.It was foundthatWynne had been underpaid approximately$700 andthat Speare had also been underpaid.The division communicated its con-clusions to Wynne, Speare,and Respondent about January10, 1951.On January12, Litchfield said in Wynne's presence,"This damned union caused us to pay allthis back pay." Later that day Wynne and Speare were called into Litchfield'soffice and offered a compromise settlement of $100 each. Speare accepted $125but Wynne asked time to think it over. Litchfield told him to come in the fol-lowing day at 8 a. in. to give his answer and to hire another man to take hisplace in the boilerroom.Wynne was unable to procure a substitute and was at2 Fulcher worked but 1 full week of 40hours this month. MOSSPLANING MILL CO.427work on the following morning in the boilerroom when Litchfield came in about8: 10.He had a revolver in his pocket.He swore at Wynne, stating he had toldhim to be in his office at 8 o'clock.Wynne apologized, saying he understood hewas to be there at 9 o'clock. Upon Litchfield asking Wynne what he had decidedto settle for, the latter said he wanted whatever the Goverment man told Litch-field to pay him. Litchfield said that he would not pay that amount and wouldcarry the matter to court.He then walked to or toward the south window ofthe boilerroom and asked Wynne if he had procured anyone to substitute forhim.When Wynne replied that he had not, Litchfield walked to the window,through which slats may be dragged into the fireroom, and began to look around.Wynne is now 47 years old, crippled, 5 feet 41/2 inches tall, and of mediumstature.Litchfield is 34 years old, a former amateur athlete, 5 feet 8 inches tall,and weighs 165 pounds.As Litchfield walked to the window, Wynne turned to adjust a valve and wasbent over (back to Litchfield) with his head near the wall when Litchfield kickedhim in the groin and called him a "black son of a bitch."Wynne went down onthe floor and Litchfield stood over him witha gun in hisright hand and a paperin hisleft hand and told him to get up andsignthe paper.Wynne drew his handover his face and rolled out of the boilerroom down the steps.He then crawledand walked in a bent-over position to the street about 85 yards from the building.Litchfield followed him part of the way telling him to come back into the boiler-room, and said that he was going to claim that Wynne "took a shovel at him."Wynne kept going toward the office of a neighboring plant and Litchfield wentback toward the boilerroom.The police were notified by the owner of theneighboring plant.Before they arrived, Litchfield came up to Wynne who wasthen on his knees holding onto a truck and told Wynne that if he were badly hurthe would carry him to the hospital.Wynne refused, saying that he did not wantanything else to do with him.Litchfield then said to Wynne that he would haveto state that he "held a shovel at" Litchfield.Wynne replied that Litchfieldshould not tell any such tale and that there was nobody in the county who knewWynne who would believe any such thing. The owner of the neighboring planttoldWynne that he had called the police and Litchfield departed.The policetransported Wynne to a hospital.There it was found that he was unable to walkand was in excruciating pain.He was given morphine and admitted. Examina-tion disclosed extreme tenderness over the right and left lower quadrant, espe-cially over the internal ring, and that the scrotum was swollen approximatelythree times its normalsize.He was dischargedas an in-patient on January 18,1951, by which date all swelling in the scrotum had disappeared, but slight edemaof the vas deferens on the right side remained.Wynne was treated 18 times asan out-patient until his final dischargeon May 18,1951.His attendingphysiciantestified that in his opinion Wynne was able to return to his former work as afireman on May 18, 1951.Wynne attempted to work for 2 or 3 weeks since May18, as an assistant to an electrician,and sometimeshe would have pain in hisgroin upon lifting.He believes that as of the time of thehearing he couldperform such work at Respondent's plant as figuring lumber, in which he isexperienced, that he is able to do light work but not able to pick up things or to dowatchman's work that requires too much walking. I find that although Wynnehas not entirely recovered from his injury, he is not presently incapacitated fromattempting to perform his former workas a fireman.While Wynne was stillan in-patient in the hospital, Litchfield sent Fulcher totell him he was discharged from further employment. Although Wynnerequestedthe hospitaland medicalbills they were never presented to him.By check datedJanuary IT, 1951, Wynne was paid $687.64, the amount of "back wages" less $31.55taxes. 428DECISIONSOF NATIONALLABOR RELATIONS BOARDDuring the period November 28, 1950, to April 30, 1951, about 3 weeks before thelast dayhe wasin Respondent's employ, Fulcher worked 3.9 percent less time thanthe average of all regular employees in December 1950, 10.9 percent less time thanthe average in January 1951, 29.4 percent less time than the averagein February,4.9 percent less time than the average in March, and 27.5 percent less than theaverage in April.During the first 18 days of May 1951, Fulcher worked 70.8percent less time than the average of all Respondent's regular employees.On January 1, 1951, Fulcher was told by Litchfield at thetime the contract wassigned that the contract provided that the shop steward should go around and tellthe other employees to work more, not to lay down on the job, and compel them todo a lot more work than they had been doing. Later in January Litchfield com-plained that cement bags which were mixed in with brick and were being unloadedfrom a boxcar were being broken in the back of the warehouse.Fulcher said thathe did not know anything about it but he knew that no one broke them intention-ally.Thereupon Litchfield drew back his fist as if to hit Fulcher, said, "Can't youwork here without talking to me?" and ordered him to knock off work for the restof the day.Fulcher worked a half day January 22 and not at all January 23 and26.Between April 26 and May 16, Fulcher, who reported to work practicallyevery day, was given very little work although the saw was operating some of thetime and when it was not, other employees, including the sawyer and the otherblocksetter, were engaged in planing, trimming, and other work. Consequently heapproached Litchfield, reminding him he had said he did not know when therewas going to be work for him and asked him to endorse an unemployment compen-sation application form.Litchfield replied he thought the Union was payingFulcher, that he had seen him on a picket line at a neighboring plant, that hecould not sign the form unless he had fired him, that Fulcher was to forget aboutit, but that he would endorse the application, thus enabling Fulcherto get unem-ployment compensation, provided Fulcher would sign an agreement not to seekwork at Moss Planing Mill anymore.The following morning, at about 7: 10, Litchfield came down to where Fulcherwas standing before work started, and engaged in conversation concerning themethod and division of responsibility between sawyer and blocksetter of takingup dogs orratchets.Litchfield then changed the subject by saying that he hadpurchased Roper Lumber Company and was going to send his employees to workthere, that he could give Fulcher work but was not going to do it for reasonsknown to Fulcher, and that the reason why he would not give him work was thatwhen Fulcher's wife was sick he loaned him $100 but now was not going to lendhim a cent.Conclusions Respecting Interference, Restraint, and CoercionFor reasons set forth in section III, C, 2, hereunder, I find that Litchfield'sassault upon Wynne constituted interference, restraint, and coercion, upon thepart of Respondent, of its employees in the exercise of the rights guaranteed inSection 7 of the Act, and that thereby Respondent engaged in unfair laborpractices within the meaning of Section 8 (a) (1) of the Act.I am not without some doubts as to whether the allegations concerning Re-spondent's treatment of Fulcher between November 28, 1950, and the date hewas discharged constitute independent violations of Section 8 (a) (1) of theAct, for Respondent's earlier openly expressed antipathy toward the Union andits desire to avoid the unionization of its plant and its more recent disapproba-tive expressions regarding Fuicher's leadership in the affairs of the Union, makesuspect any treatment of him seemingly at variance with that accorded otheremployees, all of whom were far less prominent (many of whom were, so far MOSSPLANING MILL CO.429as is disclosed by the record,completely impassive)in union activities thanwas Fulcher.The comparative records for the months of December 1950 andJanuary and March 1951,showing the amount of time Fulcher and other em-ployees worked, fail to support the allegation that Fulcher was discriminatorilydenied work during those months. The figures for February,April,and May,1951 are more impressive.It is apparent that between November 1950 andAprilorMay 1951,Fulcher took several days off on his own account. Theevidence does not clearly disclose whether he failed to report for work whichwould have been given him had he appeared more or less often in February,April,and May, than in December,January, and March.Neither is there suf-ficient payroll evidence in the record upon which to base a finding as to whetheror not Fulcher was given less work in February, April,and May than wasgiven to the sawyer and Jones,another blocksetter who was working forRespondent during those months. It is undisputed that work was not avail-able for Fulcher as a blocksetter during inclement weather nor when therewere no logs to saw, as was frequently the case. The force of the figuresset forth in the comparative records of time worked by Fulcher and the timeworked by all full-time employees is considerably mitigated by the fact thatthe hours of work of such employees as cabinetmakers regularly working over50 hours a week,drivers and clerks and a foreman regularly working over 45hours a week,and firemen working 42 hours a week,are weighted against thehours of work of Fulcher whose normal maximum possible weekly hours ofemployment were 40, and whose hours of work,in turn,were not comparedwiththose of an undisclosed number of other employees who were given lesswork than he. Considering all the facts respecting this aspect of the case Ifind, although the question is extremely close, that the General Counsel hasnot sustained burden of proving that Fulcher was coercively or discriminatorilydenied regular daily employment and shall therefore recommend dismissal ofthe complaint as to this allegation.As I am convinced that the record doesnot contain sufficient substantial evidence to warrant a finding that Respondentcoercively or discriminatorily imposed onerous workloads on either Fulcher orWynne because of their union activities,I shall also recommend dismissal ofthat allegation.I am further of the opinion that the evidence does not warrant a finding thatduring the period commencing 6 months prior to the filing of the charge and thedate of the filing of the complaint,Respondent in violation of Section 8 (a) (1)independently interfered with, restrained, and coerced its employees (1) bythreats of reprisal,or force, or promise of benefit, to refrain from assisting,becoming, or remaining members of the Union,or engaging in or continuing toengage in concerted activities for the purpose of collective bargaining or othermutual aid or protection;and (2)by questioning its employees concerning mem-bership in,and activities on behalf of, the Union,and accordingly I shall alsorecommend dismissal of these allegations.I am persuaded,however, that in view of all the surrounding circumstances,the General Counsel by proving that between April 26 and May 16,1951, Litch-field(1)proposed he would endorse Fulcher's unemployment compensationapplication if the latter would agree not to seek further work with Respondent,and (2)told Fulcher that he was going to send other employees to work at anothercompany he had purchased and that although he could give Fulcher work there,he was not going to do so for reasons known to Fulcher, has carried the bur-den of establishing the portion of the complaint alleging that in violation ofSection 8(a) (1) of the Act Respondent threatened its employees with lossof employment should they engage in and continue to engage in concerted activ- 430DECISIONS OF NATIONAL LABOR RELATIONS BOARDitiesfor thepurposesof collectivebargainingor other mutual aid or protection,and I so find.C.Discrimination1.The discharge of Roy E. FulcherRespondent contends that Fulcher,who was a valuable employee before theadvent of the Union,became insubordinate and interfered with the prerogativesof management after the election to such an extent that it was warranted, ifnot required,in the interests of efficient management to discharge him.Threespecific examples of alleged insubordination are cited by Respondent as evi-dence of the fact that Fulcher was discharged for cause;the first, that he failedto remain on the carriage of the saw throughout the time it was moving to andfrom the saw;the second,that on one occasion he left the saw on which hewas setting blocks, went over to an employee and told him to get assistance inrolling a log; and the third,that he disobeyed Litchfield's order on May 17,1951, to assist in removing slabs from the vicinity of the saw.Clete Massagee,Respondent's sawyer, who at the time when it appeared tohim that Litchfield was going to allow another employee to take over his job,had told Fulcher that he approved of the Union and would join it if there wereenough whites who would join, but who despite his apprehensions continuedto be the sawyer as of the time of the hearing,testified that Fulcher was a verygood man setting ratchets when he, Massagee,first came to work in the summerof 1950 and that Fulcher was alert to help out in various ways around the mill,but that after 2 weeks "he kind of got sluggish"and would not stay on the car-riage all the time ; that it was desirable for a blocksetter to stay on the car-riage where he could see the figures better than from the ground;that he knewof no other particular reason for staying on;that after 2 weeks Fulcher wouldnot do other jobs around the mill the same as before but would sweep, clean,and grease the carriage and ratchets when the saw stopped;that Fulcher toldhim he had to put on another man to help a man roll logs ; and that the lastday he worked,Fulcher walked off when it was necessary to remove slabs awayfrom the saw.On credited evidence of Fulcher,I find that he did not ride on the saw carriageany less after Massagee became the sawyer or after the commencement of unionactivities than before,and that the blocks could be set when the log was releasedfrom the saw as quickly from the ground where the dial on the carriage couldbe seen, as from a position of the carriage itself. There was no substantialevidence to controvert Fulcher's testimony that the occasional setting of ratchetsfrom the ground did not impede the speed of production.It does not seem to be the position of Respondent that the fact(if it be a factand it was denied by Fulcher)that he spent more time sweeping,cleaning, andgreasing and less time doing other work after he became active in the Union andits shop steward than before,was a contributing cause to his ultimate discharge.As appears above, Litchfield told Fulcher, who, among his other positions, waschairman of or a member of the grievance committee,that it was his functionto talk to the employees and inspire them to greater effort. It is true and indeedquite natural,from Litchfield's point of view, that emphasis should have beenlaid by him on Fulcher's duty to his employer rather than upon his equally bind-ing obligation to represent his fellow employees.Nevertheless,itwas Fulcher'sresponsibility to submit grievances to Respondent and if he, in fulfillment ofthis requirement,should on one isolated occasion intervene in a situation whereit appeared that an employee was assigned to the task of rolling a log too heavy MOSSPLANING MILL CO.431to be handled alone, I consider that such conduct does not constitute"cause"for discharge under the Act.Nor do I believe it was the real reason for hisdischarge.Neither do I regard any of Fulcher's activities performed by him inbehalf of his fellows as their shop steward and grievance representative(and theinstances of his engaging in such activity are relatively rare)as attempts to"usurp the prerogatives of management"of which Respondent complains. At nopoint did Fulcher's conscientiousness in the performance of his union duties reachthe point of meddlesomeness.Respondent apparently argues that Fulcher's useof the expression"take it easy" warrants the conclusion that he endeavored toslow down production and accordingly establishes a reason justifying his dis-charge.The evidence,however, discloses that this expression was current amongRespondent's foremen and employees(as indeed it is throughout the countryamong persons in all walks of life),that it was no more than a form of friendlygreeting or "byword,"as testified to by several employees,and that it was neitherunderstood as suggesting,nor had the effect of inducing,relaxation of endeavor.I reject, as unworthy of merit, Respondent's contention in this respect.Respondent takes the position that an occurrence which took place on May 17was the culminating cause which,coupled with its earlier dissatisfaction withFulcher's conduct since the election,led to his discharge.The facts concerning this affair are as follows :Fulcher went to work setting blocks at the regular time, 8 a. in., after Litch-field had made the previously related statements to him to the effect that hecould give him work at the Roper Lumber Company but was not going to do sofor reasons known to Fulcher.He continued working until about 10: 30 a. in.,when the slab slicer became so blocked with slabs that it was necessary to stopthe saw.He then went through the bunkhouse to a place about 60 feet from thesaw behind the house where he relieved himself.He then got a drink of waterand as he was doing so Litchfield appeared at the corner of the building on theside of the fireroom and angrily hollered at him to come over and help removethe slabs.Fulcher said he was going back the way he had come. At this timeFulcher,who had seen Litchfield hit an employee named Bruce Martin, knewLitchfield had kicked Wynne and also another employee and had himself under-gone the experiences of Litchfield having drawn back his fist as though to hit himand having grabbed him by the shoulders and having seen him handle a gun,was afraid to pass close by where Litchfield was standing.Consequently, hewent back to the saw through the bunkhouse the way he had come.When henearly arrived at the saw,Litchfield came up almost running,pulled up hissleeve, looked at his wrist watch,said it was 10: 30 a. in., and ordered Fulcherto knock off work.Respondent at the hearing and in its letter of May 31, 1951,to the RegionalDirector of the Board,contended that this incident precipitated Fulcher'sdischarge and constituted on his part "an open defiance of managerial authorityand the circumstances were such that he either had to be discharged or themanagement had to admit that it was powerless to exercise authority over itsemployees."I do not agree with this contention.On the evidence before me, I find thatFulcher neither disobeyed an order nor defied managerial authority on May 17,1951.That he had a right to relieve himself and get a drink of water withoutasking permission to do so cannot be disputed.That, for justifiable reasons ofhis own, he should not return the distance of some 60 feet from where he waswhen Litchfield hollered at him to get back to the saw,by any other routethan that he had taken to arrive at the point,plainly was no act of disobedience.There is no showing that any delay was involved in his returning through the 432DECISIONSOF NATIONALLABOR RELATIONS BOARDbunkhouse rather than along its side. It is indeed apparent that Fulcher arrivedat a point in the immediate vicinity of the carriage at least as soon as didLitchfield who was standing at the corner of the building when he hollered at-him.It is of course fundamental that an employer may discharge an employee forany reason, good or bad or for no reason at all, without violating the Act, solong as the reason is not premised on antiunion motivations. But I amsatisfied that the reasons advanced by Respondent for discharging Fulcher do notstand up under scrutiny and that the real reason was its opposition to his knownunion activities. In arriving at this conclusion, I have in mind, by way of back-ground and context, such considerations as Fulcher's long and satisfactory yearsof employment with the Employer ; his outstanding leadership and prominence inthe organization and activities of the Union ; the fact of Respondent urging himto assist in the defeat of the Union and his failure to do so ; its warnings ofeconomic reprisals if the Union succeeded in its organizational campaign ; itspromise of continuance of its personal-loan policy, gifts of clothing, payment ofbonuses, and help in getting out of trouble, if employees gave up their interestin the Union and its threats of discontinuing these benefits and favors if theydid not; its requests of employees to vote against the Union; its questioningof employees with respect to their union sympathies and how they were goingto vote ; and its statements that the Union was going to get Fulcher into troubleand that if it could prevent him from getting a job anywhere, it would.Whenthe entire sequence of events is considered in connection with the insubstantialnature of the proffered reasons for the discharge of Fulcher, upon whose leader-ship and influence in the employee community it had hoped to depend in 1950 asit did depend in 1948 to defeat the organizational effort, it is clear that thosereasons were used as pretexts to obscure the fact that his discharge was effectedbecause of Respondent's disappointment concerning, and in retaliation for, hisengagement in union activities including his carrying out his duties as jobsteward of the Union' Equally clear is the fact that Fulcher did not becomeintolerable to Respondent until he began to play his leading part in the affairs ofthe Union. I thus find that on or about May 21, 1951, Respondent dischargedErsual Fulcher because of his activity on behalf of the Union, and that Respond-ent thereby violated Section 8 (a) (1) and (3) of the Act.2.The discharge of Lee A. WynneThe facts relating to the assault upon Wynne and his subsequent discharge in,the first part of section III, B, above, need not be repeated.Respondent contends that assuming, without admitting, Litchfield made anunprovoked assault on Wynne, its motivation was not Wynne's union activities,but on the contrary was a dispute over money alleged to have been due as aresult of a failure of the Company to pay a proper wage under the Federalwage and hour law. It argues, therefore, that the allegations that Respondentinjured and incapacitatedWynne and discharged him because he joined orassisted the Union or engaged in concerted activities with other employees ofthe Respondent, for the purposes of collective bargaining or other mutual aidand protection, are without support in evidence and must be dismissed.I am unable to agree with Respondent.We are not dealing here, as Respondentcontends, with an employer-employee argument and assault arising from a dis-pute unconnected with the employment relationship nor are we considering in-cidents unassociated with the terms and conditions of such relationship.Rather8Cf.Leadbetter Logging and LumberCo., 89 NLRB 576. MOSS PLANING MILL CO.433are we concerned in this phase of this case with occurrences that directly relateto a concerted activity the purpose of which was to furnish mutual aid andprotection to Respondent's employees.Manifestly, the activity of the Union'sState officials and its plant steward in behalf of Speare and Wynne and theiractivities in their own behalf, in seeking to procurewagesto which they wereproven to have been entitled, was a protected concerted activity in regard toemployee's tenure of employment or terms and conditions of employment.Anydoubt as to whether Respondent recognized this activity as a concerted unionmovement is dispelled by Litchfield's undenied statement that the Union wasresponsible for Respondent being required to make the back payments. Thequarrel over results for which the Union was responsible was a dispute in re-gard to the terms and conditions of employment. The assault was the resultof the Union's achievement in Wynne's belief.Wynne was discharged becauseof the dispute and accompanying assault arising out of his having engaged inconcerted activities with the Union and other employees of Respondent for thepurposes of mutual aid or protection.The Act is violated where a discharge ismotivated by such activity. I accordingly find that on January 13, 1951, inviolation of Section 8 (a) (1) and (3) of the Act, Lee A. Wynne was dischargedby Respondent because he assisted the Union and engaged in concertedactivitieswith other employees of Respondent for the purposes of collectivebargainingor other mutual aid or protection.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above, occurring in con-nection with the operations of Respondent set forth in section I, have a close,intimate, and substantial relation to trade, traffic, and commerce among theseveral States and tend to lead to labor disputes burdening and obstructingcommerce and the free flow thereof.V. THE REMEDYSince it has been found that the Respondent has engaged in unfair labor prac-tices within the meaning of Section 8 (a) (1) and (3) of the Act, I will recom-mend that it cease and desist therefrom and take certain affirmative action inorder to effectuate the policies of the Act.I have found that Respondent discriminatorily discharged (Ersual) Roy E.Fulcher and Lee A. Wynne on May 21, 1951, and January 13, 1951, respectively,and I find it has since failed and refused to reinstate them to their former orsubstantially equivalent positions.Iwill recommend that Respondent offer Fulcher and Wynne immediate andfull reinstatement to their former or substantially equivalent positions withoutprejudice to their seniority or other rights and privileges. SeeThe ChaseNational Bank of the City of New York, San Juan, Puerto Rico, Branch,65 NLRB827.It will further be recommended that Respondent make them whole for anyloss of pay suffered by reason of the discrimination against them. Said lossof pay, based upon earnings which they would normally have earned from thedate of discrimination to the date of Respondent's offer of reinstatement, lessnet earnings, shall be computed on a quarterly calendar basis in accordancewith the formula adopted by the Board in F.W. WoolworthCo., 90 NLRB 289.SeeCrossett Lumber Co.,8 NLRB 440.I have found that although Wynne has not entirely recovered from the effectsof his injury of January 13, 1951, he is not presently incapacitated from reenter-ing upon his former or substantially equivalent employment. In view of the 434DECISIONS OF NATIONAL LABOR RELATIONS BOARDpossibility, however, that Wynne may sustain a disabling recurrence of his injury,I shall recommend that the Board retain jurisdiction in this case by expresslyreserving the right to modify, as to Wynne, any back-pay and reinstatement pro-visions that may become necessary by reason of change in his physical conditionand to make such supplements thereto as may hereafter become necessary inorder to define or clarify their application to circumstances not now appearing.Upon the basis of the foregoing findings of fact and upon the entire recordin the case, I make the following :CONCLUSIONS OF LAW1. International Woodworkers of America, CIO, is a labor organization admit-ting to membership employees of the Respondent.2.By discriminating in regard to the hire and tenure of Roy E. Fulcher andLee A. Wynne, thereby discouraging membership in International Woodworkersof America, CIO, Respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8 (a) (1) and (3) of the Act.3.By assaulting and incapacitating Lee A. Wynne, and by threatening itsemployees with loss of employment should they engage in and continue to engagein concerted collective-bargaining and union activities, Respondent has engagedin unfair labor practices within the meaning of Section 8 (a) (1) of the Act.4.By the above unfair labor practices, Respondent has interfered with,restrained, and coerced its employees in the rights guaranteed in Section 7 ofthe Act.5.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.6.Respondent did not independently interfere with, restrain, and coerce itsemployees by questioning its employees concerning their membership in andactivities on behalf of the Union.7.Respondent did not increase or make more onerous the workload of Roy E.Fulcher and Lee A. Wynne and did not deny Roy E. Fulcher regular employmentbecause either of them joined or assisted the Union or engaged in concertedactivities for purposes of collective bargaining or other mutual aid and protection.[Recommendations omitted from publication in this volume.]AMERICAN BAKERIES COMPANY (MERITA BAKERY)andEMPLOYEES OFAMERICAN BAKERIES COMPANY (MERITA BAKERY), PETITIONERandBAKERY AND CONFECTIONERY WORKERS INTERNATIONAL UNION OFAMERICA, LOCAL No. 380, AFL.Case, No. 5-RD-75.March 10, 1953Decision and OrderUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Louis S. Wallerstein, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.103 NLRB No. 53.